Citation Nr: 9900096	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-26 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



REMAND

Initially, the Board notes that the veterans claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based upon the March 1996 VA medical 
opinion, the veteran has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The Board further notes that the United States Court of 
Veterans Appeals (Court) has provided detailed guidance for 
the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In this case, the veteran has provided information regarding 
events in service which, he argues, is the foundation of his 
PTSD.  The veterans Form DD 214 reflects that his period of 
active duty included one year, five months and two days of 
foreign service.  The veterans awards and commendations 
include the National Defense Service Medal, Korean Service 
Medal, United Nations Service Medal and Good Conduct Medal.  
There are no combat awards or decorations reported.  The 
veterans occupational specialty as reported on his DD 214, 
was Intermediate Speed Radio Operator assigned to Company A, 
21st Infantry Regiment.

As part of the record in this case there are lengthy letters 
and notes written in the veteran's handwriting which describe 
specific events which he presumably considers stressors.  
Included among these is an incident in which the veteran shot 
a Korean smuggler in the face at close range killing him.  
All of these events took place while the veteran was on night 
patrol for smugglers during his service overseas, a duty for 
which he allegedly volunteered.  Many of the incidents are 
recounted to a VA psychiatrist and VA social worker and 
apparently form the basis of their impressions and diagnoses 
of PTSD.  The veteran has also been diagnosed with depression 
and anxiety disorders.

The March 1996 VA opinion found that [t]his is a 62-year-
old vet with symptoms of PTSD coming from his experience 
during the Korean War.  The file also contains notes and 
impressions from numerous psychiatric and social worker 
sessions.  These records contain several references to PTSD 
and related symptoms and disorders.

The Board notes that attempts to obtain information from the 
veteran to assist in confirming his stressor events were not 
successful but cautions that the veteran's failure to respond 
does not relieve VA from assisting in the development of a 
well-grounded claim.

On remand, the veteran should again be urged to provide as 
much information as he possesses regarding his reported 
stressor events, including names, dates, places and other 
descriptive data.  The entire record should then be used to 
attempt to confirm the stressor events with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
the National Personnel Records Center (NPRC)  Therefore, 
additional development is required for an adequate 
determination of this appeal.

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information in support 
of his claim.  All pertinent evidence 
should be associated with the claims 
file.

2.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors reported in the 
statements and examination reports, 
including those detailed above.  This 
summary and all supporting documents 
regarding the veterans claimed 
stressors, should be sent to USASCRUR at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to certify the occurrence of 
the incidents and any indication of the 
veterans involvement therein.  If unable 
to provide such information, USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Associations Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, should be 
made available for review by the examiner 
in conjunction with the examination.

5.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, considering all applicable laws 
and regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
